DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
i.	Claim 1, “retaining member”, which has been interpreted as shafts and shaft supports which allow rotation of a supported tank, and equivalents thereof. See Applicant’s Published Application (paragraph 27; Figure 2).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 2019/0195429) in view of Kondo (US 9586345).
	Regarding claim 1, Ueda teaches a high-pressure tank producing apparatus that heats a tank body with fibers impregnated with a thermosetting resin wound around its surface so as to cure the thermosetting resin, the high-pressure tank producing apparatus comprising a heating chamber adapted to house the tank body, and a retaining member adapted to retain the tank body within the heating chamber (Abstract; Figure 4; paragraphs 28, 43 and 53).
	Ueda differs from claim 1 in that:
i.	Ueda does not teach the heating chamber has an injection port for injecting heated gas onto a surface of the tank body and an exhaust port for discharging the gas to an outside of the heating chamber, the exhaust port being disposed in a position where the injection port is projected in a gas injecting direction, and the retaining member retains the tank body in a region where the injection port and the exhaust port overlap with each other as viewed from the gas injecting direction and in a position between the injection port and the exhaust port.
	(i)	Ueda illustrates a heating furnace 211, but does not recite structure as to the supply of heated gas in the furnace. In the art of curing composite materials, Kondo suggests a heating chamber with an injection port for injecting heated gas onto a surface of an uncured workpiece and an exhaust port for discharging the gas to an outside of the heating chamber, the exhaust port being disposed in a generally central position where the injection port is projected in a gas injecting direction (Figure 2). This configuration facilitates fast heat curing and uniform heating which reduces the occurrence of defective products (column 1, lines 50-67; column 2, lines 18-34). It is clear from Kondo that an uncured workpiece may be suitably positioned in a region where the injection port and the exhaust port overlap with each other as viewed from the gas injecting direction and in a position between the injection port and the exhaust port. Thus when using such a configuration of injection and exhaust ports in the furnace of Ueda, the person of ordinary skill in the art would have readily appreciated that the retaining member may be positioned to retain the tank body in the claimed region to provide suitable heating of the tank body. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in Ueda because one of ordinary skill in the art would have been motivated to achieve the above noted benefits in accordance with the teachings of Ueda and to suitably position the tank body as suggested by Ueda.
	Regarding claim 2, as illustrated in Figure 2 of Kondo, the injection port is configured to inject the gas onto a workpiece above the injection port, thereby satisfying this limitation in the modified apparatus of Ueda. As to the tank body limitations, it is noted that an apparatus is not limited to recited material worked upon. See MPEP 2115. In any event, such limitations are clearly taught by Ueda.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Kondo as applied to claims 1-2 above, and further in view of Hatta (US 2018/0281240).
	Regarding claim 1, Hatta is applied here to provide additional motivation to position the retaining member such that a supported tank body is in the claimed region between the injection and exhaust ports. In particular, Hatta suggests minimizing the size of the furnace to achieve energy savings, and illustrates a furnace which is only slightly larger than the tank body (paragraphs 26 and 34; Figures 2-3). As noted above, Kondo suggests providing relatively narrow opposed inlet and exhaust ports in the furnace (Figure 2), the ports provided in a generally central location. In such a configuration with a relatively small furnace chamber, naturally the retaining member would be positioned so as to provide the tank body in the claimed region. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the retaining member such that a supported tank body is in the claimed region because one of ordinary skill in the art would have been motivated to minimize the furnace size as suggested by Hatta, such a configuration naturally placing a supported tank body in the claimed region for the reasons provided above.
	Claim 2 is satisfied for the reasons provided above. Naturally a centrally located injection port as suggested by Kondo would inject gas onto a surface of a workpiece positioned in a relatively small furnace chamber as suggested by Hatta, thereby satisfying this limitation in the modified apparatus of Ueda.
	Regarding claims 3-4, Kondo clearly suggests relatively narrow injection and exhaust ports relative to the width of the heating chamber (Figure 2), and as noted above, Hatta suggests minimizing the size of the furnace to achieve energy savings, and illustrates a furnace which is only slightly larger than the tank body. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in the modified apparatus of Ueda because one of ordinary skill in the art would have been motivated to provide a suitable size of the injection and exhaust ports as suggested by the teachings of Kondo and Hatta for the reasons provided above.
	Regarding claim 5, this limitation also naturally follows from the suggestion of Hatta to minimize the size of the heating chamber and/or Hatta’s illustration of a chamber which is only slightly larger than the tank body. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in the modified apparatus of Ueda because one of ordinary skill in the art would have been motivated to minimize the heating chamber size to achieve energy savings as suggested by Hatta, such minimization naturally resulting in the claimed relative dimensions, as optionally further suggested by Hatta’s illustration of a chamber which is only slightly larger than the tank body.
	Alternatively regarding claims 3-5, these limitations are directed to dimensions of the material worked upon. As noted above, an apparatus is not limited to recited material worked upon. See MPEP 2115. A chamber generally shaped as illustrated in Figures 2-3 of Hatta is naturally capable of holding a tank body which satisfies these limitations, and thus using such a chamber satisfies these limitations regardless of any explicit teaching of these limitations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in the modified apparatus of Ueda because one of ordinary skill in the art would have been motivated to provide a known suitable heating chamber shape as suggested by Hatta, such a chamber naturally satisfying these limitations for the reasons provided above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745